DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 1-20 are currently pending and are addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Objections
Claim 1 is objected to because of the following informalities:  Wherein the claim states “controlling the vehicle to acquire the sample deviation data” in line 6 is oddly stated. Vehicles are understood for movement controls, not as a means for collecting data. Although vehicles can have computer components that collect data, normally said computer/ECU would be disclosed as the subject for collecting data. The “vehicle” is understood as stating a general computer component for collecting data. 
 	Claims 2, 8-9, and 15-16 are objected to by similar rationale. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims1-7, 13-14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the art rejections below the claims have been treated as best understood by the examiner. Any claim not explicitly rejected under this heading is rejected as being dependent on an indefinite claim.
Claim 1 recites the limitation "the sample deviation data" in the line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 is rejected by similar rationale of claim 1 above.
Claim 3 recites the limitation "to each driving behavior" in the line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10 and 17 are rejected by similar rationale.
Claim 3 states, “according to each driving behavior and the driving behavior parameter corresponding to the each driving behavior” in lines 7-8 is unclear. Is the driving behavior and the driving behavior parameter meant to signify different components? It is unclear to what the difference in the language signifies. A behavior is also a parameter. The limitations is understood as driving dynamics being recorded/compared as data.
Claims 10 and 17 are rejected by similar rationale.
Claim 6 recites the limitation "the automatic driving model" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13 and 20 are rejected based on similar rationale above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because:
Step 1: Statutory Category – Yes 
The claim recites a system.  The claim falls within one of the four statutory categories. MPEP 2106.03.
Step 2A prong one evaluation: Judicial Exception – Yes 
The Office submits that the foregoing limitations (acquiring, determining) constitutes judicial exceptions in terms of “mental processes” and “certain method of organizing human activity” because under its broadest reasonable interpretation in light of the specification, the claim covers performance using mental processes and sales activities or business relations.   
The claim recites acquiring a driving behavior parameter in a manual driving mode and a driving behavior parameter in a simulated automatic driving mode. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind.  For example, a person could recognize a type of behavior they have when taking a particular route, e.g. always turn right at the second 
The limitations of determining a deviation between the first and second driving behavior parameter (notice a difference) along the route are not precluded from being done in the mind.  For example, a person could mentally determine the route does not match with their usual route they know.  These steps are mental processes.
Step 2A Prong Two evaluations – Practical Application – No
Claim 1 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

In the present case, the additional limitations beyond the above-noted abstract idea are as follows:
Claim 1 recites additional element of controlling the vehicle to acquire the sample deviation data.
Besides being interpreted as directed to a judicial exception in prong one, the claim limitation of “controlling the vehicle” to collect data is also directed to extra-solution activity of 
Further being during a “within a preset time period; wherein the sample deviation data comprises information of a vehicle body sate and information of an environment…” is described at a high level of generality (i.e. a where and what data is acquired, when the vehicle turns on the route).  This amounts to insignificant application of the identified abstraction per MPEP 2106.05(g).  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea.  The claim is ineligible.
2B Evaluation: Inventive Concept – No
Claims 1 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or filed of use (vehicles) is not indicative of an inventive concept (significantly more).
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps of controlling a “vehicle” to collect data is considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. It should be noted the term vehicle is used generically as some type of computer/processor that collects data. The specification and background therein does not 
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claims 8 and 15 are considered ineligible by similar rationale above.
Claims 2-5, 9-12, and 16-19 do not overcome the 101 ineligibility.
Examiner’s note:
Claims 6, 13, and 20 would overcome the 101 ineligibility. 

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210114593 (“Trachte”) in further view of US 20060247838 (“Bauer”).

As per claim 1 Trachte discloses a method for acquiring sample deviation data, comprising [Fig. 2]: 
acquiring, in a manual driving mode, a first driving behavior parameter of a vehicle and
a second driving behavior parameter of the vehicle in a simulated automatic driving mode [¶ 9 driving behavior of individual driver (manual) vs the first output variable of the controller  Fig. 2-3];
determining whether there is a deviation between the first driving behavior parameter and the second driving behavior parameter [¶ 9 which reflects the deviation, Fig. 2-3]; and
controlling the vehicle to acquire the sample deviation data during a identified time when there is the deviation; wherein the sample deviation data comprises information of a vehicle body [¶ 55 ascertaining a state of the motor vehicle at time t, ascertaining a state of the reference object at time t, … at least one variable associated with the object (¶ 12 reference object is from surrounding area/ environment), Fig. 3].
Trachte is not explicit to within a preset time period.
Bauer discloses within a preset time period [¶ 28 a time constant is thus determined as the parameter of the actuator model, ¶ 29 a transitional time… no change over a longer period of time… stationary operation period (understood that time is considered as a limited amount to qualify as an operational period)].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Trachte to include the teaching of Bauer to adjust vehicle dynamics based on driving behavior data to improve responsiveness of the vehicle to driver desires by adapting driving models with driver data.
Examiner’s Note: A first and second driving parameter are established. It is not clear if the parameters are completely different parameters or are just the same parameter compared from a driving behavior and a driving model (automatic vs manual). It appears to be the latter as the driving behaviors have to be compared for a measureable difference. Claim 7 refers to the system making a determination based on the first or second driving behavior parameter which seems like maybe they could be different but not necessarily. The claims are understood to be written very broadly.
 
As per claim 8 Trachte discloses an apparatus for acquiring sample deviation data, comprising:

a memory communicatively connected with the at least one processor; wherein, the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to [Fig. 2-3]:
 acquire, in a manual driving mode, a first driving behavior parameter of a vehicle and a second driving behavior parameter of the vehicle in a simulated automatic driving mode [¶ 9 driving behavior of individual driver (manual) vs the first output variable of the controller  Fig. 2-3]; 
determine whether there is a deviation between the first driving behavior parameter and 
the second driving behavior parameter[¶ 9 which reflects the deviation, Fig. 2-3]; and 
control the vehicle to acquire sample deviation data during an identified time when there is the deviation; wherein the sample deviation data comprises information of a vehicle body state and information of an environment where the vehicle is located [¶ 55 ascertaining a state of the motor vehicle at time t, ascertaining a state of the reference object at time t, … at least one variable associated with the object (¶ 12 reference object is from surrounding area/ environment), Fig. 3].
Bauer discloses within a preset time period [¶ 28 a time constant is thus determined as the parameter of the actuator model, ¶ 29 a transitional time… no change over a longer period of time… stationary operation period (understood that time is considered as a limited amount to qualify as an operational period)].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Trachte to include the teaching of Bauer to adjust vehicle 
Examiner’s Note: A first and second driving parameter are established. It is not clear if the parameters are completely different parameters or are just the same parameter compared from a driving behavior and a driving model (automatic vs manual). It appears to be the latter as the driving behaviors have to be compared for a measureable difference. Claim 7 refers to the system making a determination based on the first or second driving behavior parameter which seems like maybe they could be different but not necessarily. The claims are understood to be written very broadly.

As per claim 15 Trachte discloses a non-transitory computer-readable storage medium storing computer instructions wherein the computer instructions are used for causing a computer to [Fig. 2-3]:
acquire, in a manual driving mode, a first driving behavior parameter of a vehicle and a second driving behavior parameter of the vehicle in a simulated automatic driving mode [¶ 9 driving behavior of individual driver (manual) vs the first output variable of the controller  Fig. 2-3]; 
determine whether there is a deviation between the first driving behavior parameter and the second driving behavior parameter [¶ 9 which reflects the deviation, Fig. 2-3]; and 
control the vehicle to acquire sample deviation data during an identified time when there is the deviation; wherein the sample deviation data comprises information of a vehicle body state and information of an environment where the vehicle is located [¶ 55 ascertaining a state of the motor vehicle at time t, ascertaining a state of the reference object at time t, … at least one variable associated with the object (¶ 12 reference object is from surrounding area/ environment), Fig. 3].
Bauer discloses within a preset time period [¶ 28 a time constant is thus determined as the parameter of the actuator model, ¶ 29 a transitional time… no change over a longer period of time… stationary operation period (understood that time is considered as a limited amount to qualify as an operational period)].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Trachte to include the teaching of Bauer to adjust vehicle dynamics based on driving behavior data to improve responsiveness of the vehicle to driver desires by adapting driving models with driver data.
Examiner’s Note: A first and second driving parameter are established. It is not clear if the parameters are completely different parameters or are just the same parameter compared from a driving behavior and a driving model (automatic vs manual). It appears to be the latter as the driving behaviors have to be compared for a measureable difference. Claim 7 refers to the system making a determination based on the first or second driving behavior parameter which seems like maybe they could be different but not necessarily. The claims are understood to be written very broadly.

As per claims 2, 9, and 16 Trachte discloses further wherein the control/controlling the vehicle to acquire the sample deviation data during an identified time comprises[¶ 55 ascertaining a state of the motor vehicle at time t, Fig. 3]: 
controlling the vehicle to collect the sample deviation data in a first time that takes a time when it is determined that there is the deviation as a starting time, and extracting, from collected [¶ 58 Xt^own and Xt^lead, ¶ 60 Xt+ð^own and Xt+ ð^lead].
Bauer discloses within a preset time period [¶ 28 a time constant is thus determined as the parameter of the actuator model] and a second time period that is before the time when it is determined that there is the deviation [¶ 29 a transitional time… no change over a longer period of time… stationary operation period (understood that time is considered as a limited amount to qualify as an operational period and happens before and after transitional time)].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Trachte to include the teaching of Bauer to adjust vehicle dynamics based on driving behavior data to improve responsiveness of the vehicle to driver desires by adapting driving models with driver data.

As per claims 3, 10, and  17 Trachte discloses further wherein the determining whether there is a deviation between the first driving behavior parameter and the second driving behavior parameter comprises: 
determining, when the first driving behavior parameter and the second driving behavior parameter meet a deviation behavior rule, that there is the deviation between the first driving behavior parameter and the second driving behavior parameter [¶ 41 adapting driving behavior ¶ 49 training phase (a behavior rule for adapting the system), ¶ 51 deviation of the driving behavior]; 
wherein the deviation behavior rule is determined according to each driving behavior and the driving behavior parameter corresponding to the each driving behavior of the vehicle in both  [¶ 51 ascertained driving behavior with a deactivated control system… Predictive model; Also ¶ 51 output variable U1 and ¶ 41 U2].

As per claims 4, 11, and  18 Trachte discloses further wherein the method further comprises: 
determining, the driving behavior parameter corresponding to the each driving behavior of the vehicle in the manual driving mode and the simulated automatic driving mode, respectively[¶ 41 adapting driving behavior, ¶ 51 ascertained driving behavior with a deactivated control system… Predictive model];
determining, according to the driving behavior parameter corresponding to the each driving behavior, a condition under which the each driving behavior have a deviation during a time in the manual driving mode and the simulated automatic driving mode [¶ 40 predictive model/ controller and driving behavior of a driver deviation, ¶ 55 at a time t, Fig. 2-3]; and 
establishing, according to the condition under which the each driving behavior has a deviation in the manual driving mode and the simulated automatic driving mode, the deviation behavior rule [¶ 41 adapting driving behavior ¶ 49 training phase (a behavior rule for adapting the system), ¶ 51 deviation of the driving behavior, Fig. 2-3].
Bauer discloses within a continuous time period [¶ 29 a transitional time… no change over a longer period of time… stationary operation period (understood that time is considered as a limited amount to qualify as an operational period)].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Trachte to include the teaching of Bauer to adjust vehicle 

As per claims 5, 12, and 19 Trachte discloses further wherein the determining, according to the driving behavior parameter corresponding to the each driving behavior, conditions under which driving behaviors has deviations during a continuous time period in the manual driving mode and the simulated automatic driving mode comprises [Fig. 2-3]: 
comparing the driving behavior parameter of the each driving behavior in the manual driving mode with the driving behavior parameter of the each driving behavior in the simulated automatic driving mode [¶ 40 predictive model/ controller and driving behavior of a driver deviation]; and 
determining, when a difference between the driving behavior parameter in the manual driving mode and the driving behavior parameter in the simulated automatic driving mode is present, that the each driving behavior has the deviation during a time in the manual driving mode and the simulated automatic driving mode [¶ 41 deviation of driving behavior, ¶ 48 predictive model training, ¶ 55 at a time t].
Trachte is silent to however Bauer discloses further determining, when a difference between the driving behavior parameter in the manual driving mode and the driving behavior parameter in the simulated automatic driving mode is greater than a preset value [¶ 31 preset threshold], that the each driving behavior has the deviation during the continuous time period in the manual driving mode and the simulated automatic driving mode [¶ 29 a transitional time… no change over a longer period of time… stationary operation period (understood that time is considered as a limited amount to qualify as an operational period), ¶ 32].
.

Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210114593 (“Trachte”) in view of US 20060247838 (“Bauer”) in further view of US 20190176846 (“Movert”).

As per claims 6,  13, and 20 Trachte discloses further wherein the method further comprises: sending the sample deviation data to a network; 
wherein the sample deviation data is used for instructing the network to optimize the automatic driving model based on the sample deviation data [¶ 14 neural network, ¶ 49 training phase for control system].
Trachte in view of Bauer is not explicit to cloud server.
Movert discloses further uploading to a cloud server [¶ 24 updates to cloud server].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Trachte in view of Bauer to include the teachings of Movert to include updates via different system communications for improving data sharing for vehicle systems and increasing reliability in saving data for complex systems by utilizing different media saving sources. 

As per claims 7 and 14 Trachte discloses further wherein the method further comprises:

the first driving behavior parameter and the second driving behavior parameter [¶ 18 training phase ascertaining a driving behavior, computing the first output variable, ¶ 22 a second training phase … optimizing as a function of at least one further variable]; and taking the driving behavior of the vehicle as label information of the sample deviation data and sending it to the cloud server.
Although sending to the cloud server is a limitation in the alternative it is further disclosed that Movert discloses further uploading to a cloud server [¶ 24 updates to cloud server].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Trachte in view of Bauer to include the teachings of Movert to include updates via different system communications for improving data sharing for vehicle systems and increasing reliability in saving data for complex systems by utilizing different media saving sources. 

	Additional Art to Consider
Application Pub. No. 20090228181 titled, Method and device for regulating the driving dynamics of a vehicle, also discloses a comparative method of using driving behavior compared with an understood driving model for improving driving behavior of a vehicle system. Further multiple parameters are used for comparison (yaw and steering angle). This is similar to the Applicant’s invention in that Applicant’s reliance comparing driving data with an automated driving data for determining deviations for the system.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836.  The examiner can normally be reached on 10-6pm on campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL A. CASTRO
Examiner
Art Unit 3662



/P.A.C/            Examiner, Art Unit 3662                                                                                                                                                                                            

/TUAN C TO/Primary Examiner, Art Unit 3662